Citation Nr: 1035660	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  07-37 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hand injury.  

2.  What evaluation is warranted for left knee tendonitis from 
December 27, 2005?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from August 2002 to December 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In July 2010, a hearing was held before the undersigned Veterans 
Law Judge sitting at the RO.  At that time, the Veteran submitted 
additional evidence accompanied by a waiver of RO jurisdiction.  


FINDINGS OF FACT

1.  Pursuant to the combat presumption, an in-service left hand 
injury is established.  

2.  The Veteran provided credible testimony regarding continued 
hand pain and a June 2010 VA record includes an assessment of 
chronic left hand pain likely tendonitis.  

3.  Since December 27, 2005, left knee tendonitis has been 
manifested by complaints of pain and functional impairment 
consistent with a 10 percent evaluation based on limitation of 
motion; the objective evidence does not support a finding of 
moderate lateral instability or recurrent subluxation.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, residuals 
of a left hand injury were incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) 
(2009).  

2.  For the period since December 27, 2005, the criteria for a 10 
percent evaluation, and no more, for left knee tendonitis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5024, 5257, 5260, 5261 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the decision to grant entitlement to service 
connection for residuals of a left hand injury, any error in the 
timing or content of VCAA notice or assistance regarding this 
issue is considered moot.

Moreover, as service connection, an initial rating, and an 
effective date have been assigned for left knee tendonitis, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met with 
regard to this issue.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording a VA examination.  The Veteran 
was provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of the adjudication.  38 C.F.R. § 3.159(c).  

Analysis

Service connection for residuals of left hand injury

The Veteran contends that service connection is warranted for 
residuals of a left hand injury.  At the hearing, the Veteran 
testified that his left hand was smashed by an ammunition can 
while he was in the field in a combat environment.  He reported 
continuing left hand pain, and that he was told he might have 
left hand tendonitis.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected 
aggravation for a present disability, the Veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In the case of any veteran who engaged in combat with the enemy 
in active service during a period of war, the Secretary shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
Service connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  

A review of service records does not show any treatment for or 
complaints related to a left hand injury.  

A March 2007 VA examination documents a history of initial 
symptoms when the left hand was crushed by a 5 pound weight while 
the Veteran was at Fort Bragg in 2004.  The Veteran reported 
intermittent swelling but that he did not report the injury or 
receive treatment while in the military.  He reported flare-ups 
of pain.  On physical examination of the left hand, there was no 
erythema, warmth, tenderness or effusion.  Range of motion was 
full in all fingers and the wrist without any pain.  X-ray of the 
hand was normal.  The examiner indicated that there was no 
evidence of left hand disability.  

A June 2007 statement from M.C. indicates that while deployed to 
Afghanistan in 2005, the Veteran had his left hand smashed by a 
can of 7.62mm ammunition.  M.C. indicated that their forward 
operating base was about a 3 hour ride in a helicopter from a 
real base and that this made getting proper medical attention for 
minor injuries difficult.  M.C. stated that the Veteran was in a 
lot of pain for a few days and that he indicated his hand felt 
really weak.  The Veteran continued to have problems throughout 
the remainder of the deployment.  M.C. thought that the Veteran 
might have broken his hand.  

A VA physical medicine rehab consult dated in August 2009 notes a 
history of left hand injury at Fort Bragg in 2004 when an 
ammunition box fell on the back of the Veteran's left hand.  The 
clinical impression included history of left hand contusion.  

VA records dated in June 2010 indicate that the Veteran was seen 
with complaints of left hand pain.  He reported left hand pain 
since serving in Afghanistan in 2005 when a box fell on his hand.  
He reported dealing with left hand pain since.  On physical 
examination of the left hand, there was mild point tenderness to 
the dorsal surface of the carpal bone to fourth metacarpal bone 
on pressure, and slight pain on abduction/adduction.  The 
assessment was chronic left hand pain likely tendonitis.  X-ray 
of the hand was negative.  

Based on the June 2010 VA treatment record, the Board finds that 
there is evidence of current left hand disability.  

Regarding whether there was an injury during service, the Board 
observes that several VA records document that the injury 
occurred while stateside, whereas the Veteran essentially 
testified that it occurred under combat conditions.  On review, 
the Board finds that the Veteran is entitled to the combat 
presumption.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
That is, the Veteran was an infantryman serving in both Iraq and 
Afghanistan and the RO has previously conceded combat 
participation.  Additionally, service records confirm that M.C. 
served in the same unit as the Veteran and the Board has no 
reason to doubt the credibility of his June 2007 statement.  The 
Board acknowledges the inconsistency in the history as noted in 
VA records, but does not consider this clear and convincing 
evidence that the Veteran's left hand was not injured in service.  

Regarding a relationship to service, the Board acknowledges that 
the record does not contain a medical nexus opinion.  
Notwithstanding, an in-service injury has been established and 
the Veteran has reported continued left hand pain since.  The 
Veteran is competent to report symptoms such as hand pain and 
weakness.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms capable 
of lay observation).  The Veteran has provided credible testimony 
regarding continuing symptoms and resolving reasonable doubt in 
the Veteran's favor, service connection is warranted for 
residuals of a left hand injury.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

Evaluation of left knee tendonitis

In April 2007, the RO granted entitlement to service connection 
for left knee tendonitis and assigned a noncompensable evaluation 
effective December 27, 2005.  The Veteran disagreed with this 
decision and subsequently perfected this appeal.  He contends 
that the currently assigned rating does not adequately reflect 
the severity of his disability.  

At the hearing, the Veteran testified that his left knee was the 
main reason he got out of the service.  He reportedly has had to 
quit several jobs due to his knee.  Reportedly, his knee was 
painful every day and it would pop, click, and lock up.  The 
Veteran indicated that he could bend his knee all the way back 
(i.e., flex his knee) but it hurt going straight forward (i.e., 
extend his knee).  Squatting and kneeling also hurt.  The Veteran 
did not run or jump.  He wore a knee brace and had been to 
physical therapy and acupuncture.  He testified that the pain has 
been pretty constant since his examination in 2006, although he 
did have some really bad days.  He reported using pain 
medication, including Vicodin.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation 
of a service-connected disorder requires a review of a veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO evaluated the Veteran's left knee disability pursuant to 
Diagnostic Codes 5024-5260.  Tenosynovitis is rated on limitation 
of motion of affected parts, as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5024.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For VA purposes, the normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 
4.71, Plate II.

A limitation of leg flexion is evaluated as follows: flexion 
limited to 30 degrees (20 percent); flexion limited to 45 degrees 
(10 percent); and flexion limited to 60 degrees (0 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

A limitation of leg extension is evaluated as follows: extension 
limited to 15 degrees (20 percent); extension limited to 10 
degrees (10 percent); and extension limited to 5 degrees (0 
percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.

At a March 2006 VA examination the Veteran reported that his left 
knee pain varied between a 5 and a 9, on a scale of 1 to 10.  He 
could walk approximately one mile.  He had a brace, but that 
seemed to make things worse.  He denied having flare-ups and 
incapacitating episodes.  X-rays were normal.  On physical 
examination, the left knee was enlarged.  There was slight 
cracking without crepitus or instability.  Anterior and posterior 
drawer signs were not present.  McMurray sign was questionable 
medially.  Range of motion was from 0 degrees extension to 140 
degrees of flexion and movements were described as quick, brisk, 
and pain free.  There was no additional limitation noted in the 
range of motion from repeated movement causing pain, fatigue, 
weakness, or lack of endurance.  The diagnosis was left knee pain 
more likely than not due to a meniscus tear.  

Magnetic resonance imaging (MRI) of the left knee in April 2006 
showed mild bone bruising without a patellar fracture.  There was 
no evidence of internal derangement of the knee joint.  

Subsequent VA records document continued complaints related to 
the left knee.  In July 2009, the Veteran was seen in the general 
medicine clinic.  On examination, there was no knee effusion or 
swelling.  There was mild tenderness on movement of the patella, 
but no tenderness at the knee joint.  Range of motion was full.  
The assessment was chronic left knee pain likely patellofemoral 
syndrome.  

On VA physical medicine rehab consult in August 2009, the Veteran 
reported that the knee did not swell, but he had a grinding 
sensation underneath the kneecap and the knee occasionally 
buckled.  The joint had not locked for a long time.  The 
appellant's pain was described as being constant for the prior 5 
years, and was located deep in the front of the knee.  Pain was 
reportedly worse with flexion and extension, as well as with 
walking, squatting, and going down stairs.  He reported receiving 
a knee injection in August 2008 and went to fee basis physical 
therapy which helped a little.  He had two knee braces but the 
pain was worse once he takes the knee brace off.  

On physical examination, the Veteran could flex his knee so that 
his heel was within one hand-breadth of the buttock.  At the left 
knee, there was a little tenderness at the patellar tendon. There 
was no erythema, warmth, swelling, or effusion.  Patellar 
tracking was without lateral subluxation.  Patellar glide was 
smooth with crepitus.  There was pain at the distal patella with 
pressure to the superior pole of the patella.  Knee extension was 
full.  The examiner indicated the Veteran may have trace anterior 
laxity, but McMurray's was negative and there was no laxity when 
applying varus and valgus stress.  Strength of knee 
extension/flexion was 5/5.  Impression was left knee pain; 
residuals of trauma; likely component of patellofemoral syndrome; 
MRI without internal derangement.  

On review, the Veteran's range of motion of the left knee is 
shown to be full and he does not have compensable limitation of 
flexion or extension.  Notwithstanding, VA regulations, set forth 
at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of 
functional impairment due to pain on motion when evaluating the 
severity of a musculoskeletal disability.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
higher rating can be based on "greater limitation of motion due 
to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

On review, the Veteran has provided credible testimony regarding 
left knee pain and functional impairment with use.  Outpatient 
records support his contentions and the Board finds that the 
Veteran's left knee disability more nearly approximates the 
criteria for a 10 percent evaluation.  See DeLuca.  Separate 
compensable evaluations under Diagnostic Codes 5260 and 5261 are 
not warranted.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004).  

The Board has considered whether an evaluation greater than 10 
percent is available under any other diagnostic code pertaining 
to the knee and leg.  On review, there is no evidence of left 
knee ankylosis, dislocated cartilage, or impairment of the tibia 
or fibula and Diagnostic Codes 5256, 5258, and 5262 are not for 
application.  

The Veteran has offered intermittent complaints of his knee 
buckling and he reports wearing a knee brace.  Recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent disability rating when slight, a 20 percent disability 
rating when moderate, and a 30 percent disability rating when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  On review, 
objective evidence does not show even slight recurrent 
subluxation or lateral instability of the left knee and a 
separate evaluation under Diagnostic Code 5257 is not warranted 
as the evidence does not show both x-ray evidence of arthritis 
and instability of the left knee.  See VAOPGCPREC 23-97; 62 Fed. 
Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  

At no time during the pendency of this appeal has the Veteran's 
left knee tendonitis been more than 10 percent disabling and 
staged ratings are not for application.  Fenderson.
 
The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for the Veteran's 
service-connected left knee disability reasonably describe his 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is adequate, and no referral for 
extraschedular evaluation is required.  Id.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, except to the extent that 
the appeal is allowed, the preponderance of the evidence is 
against the appellant's claim, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to service connection for residuals of a left hand 
injury is granted. 

For the period from December 27, 2005, a 10 percent evaluation 
for left knee tendonitis is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


